USCA4 Appeal: 22-1118      Doc: 15          Filed: 04/19/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1118


        DORA L. ADKINS,

                            Plaintiff - Appellant,

                     v.

        DRIFTWOOD SPECIAL SERVICING, LLC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:22-cv-00109-AJT-IDD)


        Submitted: April 14, 2022                                         Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Dora L. Adkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1118         Doc: 15     Filed: 04/19/2022     Pg: 2 of 2




        PER CURIAM:

              Dora L. Adkins appeals the district court’s order denying her request for leave to

        file an emergency complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Adkins v. Driftwood

        Special Servicing, LLC, No. 1:22-cv-00109-AJT-IDD (E.D. Va. Feb. 2, 2022). We grant

        Adkins’ motions to amend or correct the opening brief and for leave to file a formatted

        informal brief and dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2